                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

JULIO HERNANDEZ,                                      Civil No. 3:19-CV-01353-IM

         Plaintiff,

         v.                                           ORDER FOR ATTORNEY’S FEES

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION

         Defendant.

         1. The Commissioner is directed to pay EAJA fees in the amount of $4,453.93.

         2. Pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010), payment of the award, after offset of

qualifying federal debt under the Treasury Offset Program, shall be made payable to Plaintiff and

shall be mailed to Plaintiff’s attorney, D. James Tree, 3711 Englewood Avenue, Yakima,

Washington 98902.

         3. If Plaintiff has no debt which qualifies for offset under the Treasury Offset Program,

payment of the entire award shall be payable directly to Mr. Tree and mailed to the address

above or, or direct deposited into the Tree Law Office account, because Plaintiff has assigned

any Court awarded EAJA attorney’s fees to Mr. Tree.

         IT IS SO ORDERED.

         DATED this this 19th day of June, 2020.

                                                       /s/ Karin J. Immergut
                                                       Karin J. Immergut
                                                       United States District Judge




Page 1    ORDER
